Exhibit 10.16

 

 

 

FORM OF

 

SECOND PRIORITY LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND

RENTS, SECURITY AGREEMENT AND FINANCING STATEMENT

 

From

 

THE NEIMAN MARCUS GROUP, INC.

 

To

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

--------------------------------------------------------------------------------

 

Dated: October       , 2005

Premises: [City], [State]

                      County

 

--------------------------------------------------------------------------------

 

 

 

1

--------------------------------------------------------------------------------


 

THIS SECOND PRIORITY LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT dated as of October     , 2005 (this
“Mortgage”), by THE NEIMAN MARCUS GROUP, INC., a Delaware corporation, having an
office at One Marcus Square, 1618 Main Street, Dallas, Texas 75201 (the
“Mortgagor”), to DEUTSCHE BANK TRUST COMPANY AMERICAS, having an office at 60
Wall Street, New York, New York 10005 (the “Mortgagee”) as Collateral Agent for
the Secured Parties (as such terms are defined below).

 

WITNESSETH THAT:

 

Reference is made to (i) the credit agreement dated as of even date hereof (as
amended, supplemented or otherwise modified from time to time, the “Revolving
Facility Credit Agreement”), among NEWTON ACQUISITION MERGER SUB., INC. (“Merger
Sub” and, prior to the Merger (as defined in the Revolving Facility Credit
Agreement, the “Borrower”), a Delaware corporation to be merged with and into
THE NEIMAN MARCUS GROUP, INC., a Delaware corporation (“Neiman Marcus” and,
after the Merger, the “Borrower”), NEWTON ACQUISITION, INC., a Delaware
corporation (“Holdings”), the subsidiaries of Neiman Marcus from time to time
party thereto, the lenders from time to time party thereto (the “Lenders”),
including, inter alia, Deutsche Bank Trust Company Americas as administrative
agent (the “Administrative Agent”) for the Lenders and as collateral agent (the
“Collateral Agent”) for the Secured Parties, swingline lender (the “Swingline
Lender”) and issuing bank (the “Issuing Bank”) with respect to any letters of
credit (the “Letters of Credit”) issued pursuant to the terms of the Revolving
Facility Credit Agreement, (ii) the credit agreement dated as of even date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”) among Merger Sub, Neiman Marcus, Holdings, each
subsidiary of Neiman Marcus from time to time party thereto, the lenders from
time to time party thereto, and Credit Suisse, as administrative agent,
(iii) the Indenture, dated as of May 27, 1998 (as amended, supplemented or
otherwise modified from time to time, the “Existing Notes Indenture”), between
Neiman Marcus and The Bank of New York, (iv) the Pledge and Security Agreement
dated as of even date hereof (as amended, supplemented or otherwise modified
from time to time, the “Security Agreement”) among Holdings, the Borrower, the
Subsidiary Parties identified therein and Deutsche Bank Trust Company Americas,
(v) that certain mortgage dated as of even date hereof by Mortgagor, in favor of
Credit Suisse, as mortgagee (the “First Mortgage”) granting to the First
Mortgagee a first priority lien and security interest in the Mortgaged Property
(as described below) in connection with the Term Loan Credit Agreement and the
Existing Notes Indenture and (vi) the Lien Subordination and Intercreditor
Agreement, dated as of even date hereof, among the Collateral Agent, Credit
Suisse, Merger Sub, Neiman Marcus, Holdings and the subsidiaries of Neiman
Marcus from time to time party thereto as attached hereto as Exhibit C. 
Capitalized terms used but not defined herein have the meanings given to them in
the Revolving Facility Credit Agreement and the Security Agreement.

 

2

--------------------------------------------------------------------------------


 

In the Revolving Facility Credit Agreement, (i) the Lenders have agreed to make
revolving loans (the “Revolving Loans”) to the Borrower, (ii) the Swingline
Lender has agreed to make swingline loans (the “Swingline Loans”, together with
Revolving Loans, the “Loans”) to the Borrower and (iii) the Issuing Bank has
issued or agreed to issue from time to time Letters of Credit for the account of
the Borrower, in each case pursuant to, upon the terms, and subject to the
conditions specified in, the Revolving Facility Credit Agreement.  Subject to
the terms of the Revolving Facility Credit Agreement, Borrower may borrow,
prepay and reborrow Revolving Loans.

 

Mortgagor will be the Borrower subsequent to the Merger and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank.  In order to induce the Lenders to
make Loans and the Issuing Bank to issue Letters of Credit, the Mortgagor has
agreed to grant this Mortgage to secure, among other things, the due and
punctual payment and performance of all of the obligations of the Borrower under
the Revolving Facility Credit Agreement.

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Secured Obligations (as defined in the Revolving Facility Credit Agreement).

 

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Collateral Agent, (c) the Issuing Banks, (d) each counterparty to any
Swap Agreement with a Loan Party the obligations under which constitute Secured
Swap Obligations, (e) the beneficiaries of each indemnification obligations
undertaken by any Loan Party under any Loan Document and (f) the successors and
permitted assigns of each of the foregoing.

 

Pursuant to the requirements of the Revolving Facility Credit Agreement, the
Mortgagor is granting this Mortgage to create a lien on and a security interest
in the Mortgaged Property (as hereinafter defined) to secure the performance and
payment by the Mortgagor of the Secured Obligations.  The Revolving Facility
Credit Agreement also requires the granting by the Mortgagor or the other Loan
Parties, as applicable, of mortgages, deeds of trust and/or deeds to secure debt
(the “Other Mortgages”) that create liens on and security interests in certain
real and personal property other than the Mortgaged Property to secure the
performance of the Secured Obligations.

 

Granting Clauses

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Secured Obligations for the benefit
of the Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in,
Mortgagor’s interest in all the following described property (the “Mortgaged
Property”) whether now owned or held or hereafter acquired:

 

3

--------------------------------------------------------------------------------


 

(1) all of Mortgagor’s right, title and interest in and to that certain lease
covering and encumbering that certain real property described on Exhibit A
hereto (the “Land”), which lease is more specifically described on Exhibit B
hereto (as amended or modified from time to time, the “Subject Lease”), together
with all rights of Mortgagor under the Subject Lease;

 

(2) all of Mortgagor’s right, title and interest in and to the leasehold estate
in the Land created by the Subject Lease, all buildings, improvements,
structures, paving, parking areas, walkways and landscaping now or hereafter
erected or located upon the Land, and all fixtures of every kind and type
affixed to the Premises or attached to or forming part of any structures,
buildings or improvements and replacements thereof now or hereafter erected or
located upon the Land (the “Improvements”);

 

(3) all of Mortgagor’s right, title and interest in and to all apparatus,
movable appliances, building materials, equipment, fittings, furnishings,
furniture, machinery and other articles of tangible personal property of every
kind and nature, and replacements thereof, now or at any time hereafter placed
upon or used in any way in connection with the use, enjoyment, occupancy or
operation of the Improvements or the Premises, including all of Mortgagor’s
books and records relating thereto and including all pumps, tanks, goods,
machinery, tools, equipment, lifts (including fire sprinklers and alarm systems,
fire prevention or control systems, cleaning rigs, air conditioning, heating,
boilers, refrigerating, electronic monitoring, water, loading, unloading,
lighting, power, sanitation, waste removal, entertainment, communications,
computers, recreational, window or structural, maintenance, truck or car repair
and all other equipment of every kind), restaurant, bar and all other indoor or
outdoor furniture (including tables, chairs, booths, serving stands, planters,
desks, sofas, racks, shelves, lockers and cabinets), bar equipment, glasses,
cutlery, uniforms, linens, memorabilia and other decorative items, furnishings,
appliances, supplies, inventory, rugs, carpets and other floor coverings,
draperies, drapery rods and brackets, awnings, venetian blinds, partitions,
chandeliers and other lighting fixtures, freezers, refrigerators, walk-in
coolers, signs (indoor and outdoor), computer systems, cash registers and
inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

(4) all of Mortgagor’s right, title and interest in and to all general
intangibles owned by Mortgagor and relating to design, development, operation,
management and use of the Premises or the Improvements, all certificates of
occupancy, zoning variances, building, use or other permits, approvals,
authorizations and consents obtained from and all materials prepared for filing
or filed with any governmental agency in connection with the development, use,
operation or management of the

 

4

--------------------------------------------------------------------------------


 

Premises and Improvements, all construction, service, engineering, consulting,
leasing, architectural and other similar contracts concerning the design,
construction, management, operation, occupancy and/or use of the Premises and
Improvements, all architectural drawings, plans, specifications, soil tests,
feasibility studies, appraisals, environmental studies, engineering reports and
similar materials relating to any portion of or all of the Premises and
Improvements, and all payment and performance bonds or warranties or guarantees
relating to the Premises or the Improvements, all to the extent assignable (the
“Permits, Plans and Warranties”);

 

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

 

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including, subject to the rights of Mortgagor under the Revolving
Facility Credit Agreement or other Collateral Documents, Proceeds of insurance
maintained by the Mortgagor and condemnation awards, any awards that may become
due by reason of the taking by eminent domain or any transfer in lieu thereof of
the whole or any part of the Premises or Improvements or any rights appurtenant
thereto, and any awards for change of grade of streets, together with any and
all moneys now or hereafter on deposit for the payment of real estate taxes,
assessments or common area charges levied against the Mortgaged Property,
unearned premiums on policies of fire and other insurance maintained by the
Mortgagor covering any interest in the Mortgaged Property or required by the
Revolving Facility Credit Agreement; and

 

(7) to the extent assignable, all extensions, improvements, betterments,
renewals, substitutes and replacements of and all additions and appurtenances
to, the Land, the Premises, the Improvements, the Personal Property, the
Permits, Plans and Warranties and the Leases, hereinafter acquired by or
released to the Mortgagor or constructed, assembled or placed by the Mortgagor
on the Land, the Premises or the Improvements, and all conversions of the
security constituted thereby, immediately upon such acquisition, release,
construction, assembling, placement or conversion, as the case may be, and in
each such case, without any further mortgage, deed of trust, conveyance,
assignment or other act by the Mortgagor, all of which shall become subject to
the lien of this Mortgage as fully and completely, and with the same effect, as
though now owned by the Mortgagor and specifically described herein.

 

5

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Liens (as defined in the Revolving Facility Credit Agreement), expressly
permitted under Section 6.02 of the Revolving Facility Credit Agreement and to
satisfaction and release as provided in Section 3.04.

 

ARTICLE I

 

Representations, Warranties and Covenants of Mortgagor

 

Mortgagor agrees, covenants, represents and/or warrants as follows:

 

SECTION 1.01.  Mortgage Lien.  Mortgagor will forever warrant and defend its
title to the Mortgaged Property, the rights of Mortgagee therein under this
Mortgage and the validity and priority of the lien of this Mortgage thereon
against the claims of all persons and parties except those having rights under
Liens expressly permitted under Section 6.02 of the Revolving Facility Credit
Agreement (but to the extent of those rights).

 

SECTION 1.02.  Revolving Facility Credit Agreement.  This Mortgage is given
pursuant to the Revolving Facility Credit Agreement.  Mortgagor expressly
covenants and agrees to pay when due, and to timely perform, and to cause the
other Loan Parties to pay when due, and to timely perform, the Secured
Obligations in accordance with the terms of the Loan Documents.

 

SECTION 1.03.  Maintenance of Mortgaged Property.  Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Revolving
Facility Credit Agreement.

 

SECTION 1.04.  Insurance.  Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, pursuant to the Revolving Facility Credit Agreement or the Security
Agreement and shall purchase such additional insurance as may be required from
time to time pursuant to the Revolving Facility Credit Agreement and the
Security Agreement.  Federal Emergency Management Agency Standard Flood Hazard
Determination Forms will be purchased by Mortgagor for each Mortgaged Property
on which Improvements are located.  If any portion of Improvements constituting
part of the Mortgaged Property is located in an area identified as a special
flood hazard area by Federal Emergency Management Agency or other applicable
agency, Mortgagor will purchase flood insurance in an amount reasonably
satisfactory to Mortgagee, but in no event less than the maximum limit of
coverage available under the National Flood Insurance Act of 1968, as amended.

 

SECTION 1.05.  Casualty Condemnation/Eminent Domain.  Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest

 

6

--------------------------------------------------------------------------------


 

therein under power of eminent domain or by condemnation or any similar
proceeding in accordance with, and to the extent required by, the Revolving
Facility Credit Agreement.  Any net proceeds received by or on behalf of the
Mortgagor in respect of any such casualty, damage or taking shall constitute
trust funds held by the Mortgagor for the benefit of the Secured Parties to be
applied to repair, restore or replace the Mortgaged Property or, if a prepayment
event shall occur with respect to any such net proceeds, to be applied in
accordance with the Revolving Facility Credit Agreement.

 

SECTION 1.06.  Assignment of Leases and Rents.  (a)  Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Secured Obligations.  Mortgagor has not assigned or executed any assignment
of, and will not assign or execute any assignment of, any Leases or the Rents
payable thereunder to anyone other than Mortgagee.

 

(b)  All Leases entered into by Mortgagor at the Mortgaged Property following
the date hereof shall be subordinate to the lien of this Mortgage unless
otherwise contemplated under the Revolving Facility Credit Agreement.  Mortgagor
will not enter into, any Lease if such Lease, as entered into, will not be
subordinate to the lien of this Mortgage unless otherwise contemplated under the
Revolving Facility Credit Agreement.

 

(c)  Subject to Section 1.06(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.06(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein.  Subject to
Section 1.06(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

 

(d)  So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.06(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the occurrence and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof.  Mortgagor
hereby irrevocably authorizes and directs each tenant, if any, and each
successor, if any, to the interest of any tenant under any Lease, respectively,
to rely upon any notice of a claimed Event of Default sent by Mortgagee to any
such tenant or any of such tenant’s successors in interest, and thereafter to
pay Rents to Mortgagee without any obligation or right to inquire as to whether
an Event of Default actually exists and even if some notice to the contrary is

 

7

--------------------------------------------------------------------------------


 

received from the Mortgagor, who shall have no right or claim against any such
tenant or successor in interest for any such Rents so paid to Mortgagee.  Each
tenant or any of such tenant’s successors in interest from whom Mortgagee or any
officer, agent, attorney or employee of Mortgagee shall have collected any
Rents, shall be authorized to pay Rents to Mortgagor only after such tenant or
any of their successors in interest shall have received written notice from
Mortgagee that the Event of Default is no longer continuing, unless and until a
further notice of an Event of Default is given by Mortgagee to such tenant or
any of its successors in interest.

 

(e)  Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property.  In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person unless
and until it enters or takes actual possession of the Mortgaged Property.

 

(f)  Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, and a copy of
any Lease.

 

SECTION 1.07.  Security Agreement.  This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”).  Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property.  Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence.  Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Security Agreement.  In the case of any conflict between this Mortgage and the
Security Agreement, the Security Agreement shall govern.

 

SECTION 1.08.  Filing and Recording.  Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or

 

8

--------------------------------------------------------------------------------


 

recorded and, if necessary, refiled, rerecorded and reregistered, in such manner
and in such places as may be required by any present or future law in order to
publish notice of and fully to perfect the lien hereof upon, and the security
interest of Mortgagee in, the Mortgaged Property until this Mortgage is
terminated and released in full in accordance with Section 3.04 hereof. 
Mortgagor will pay all filing, registration and recording fees, all Federal,
state, county and municipal recording, documentary or intangible taxes and other
taxes, duties, imposts, assessments and charges, and all reasonable expenses
incidental to or arising out of or in connection with the execution, delivery
and recording of this Mortgage, UCC continuation statements any mortgage
supplemental hereto, any security instrument with respect to the Personal
Property, Permits, Plans and Warranties and Proceeds or any instrument of
further assurance.

 

SECTION 1.09.  Further Assurances.  Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee, following
the occurrence and during the continuance of an Event of Default, as its true
and lawful attorney-in-fact and agent, for Mortgagor and in its name, place and
stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

 

SECTION 1.10.  Additions to Mortgaged Property.  All right, title and interest
of Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

 

9

--------------------------------------------------------------------------------


 

SECTION 1.11.  No Claims Against Mortgagee.  Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

 

SECTION 1.12.  Fixture Filing.  (a)  Certain portions of the Mortgaged Property
are or will become “fixtures” (as that term is defined in the UCC) on the Land,
and this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

 

(b)  The real property to which the fixtures relate is described in Exhibit A
attached hereto.  The record owner of the real property described in Exhibit A
attached hereto is Mortgagor.  The name, type of organization and jurisdiction
of organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage.  The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage.  The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.  Mortgagor’s organizational identification number is 95-4119509.

 

SECTION 1.13.  Second Mortgage.  The terms and conditions set forth herein and
the security interest granted hereby shall be subject, in all respects, to the
terms of the Intercreditor Agreement.

 

SECTION 1.14.  Conflicts.  In the event of a conflict between any provision of
this Second Priority Mortgage and any provision of the Intercreditor Agreement,
the Intercreditor Agreement shall govern.  In the event of a conflict between
any provision of this Second Priority Mortgage and any provision of the
Revolving Facility Credit Agreement, the Revolving Facility Credit Agreement
shall govern.

 

SECTION 1.15.  Performance Under First Mortgage.  The Mortgagor shall perform or
observe all covenants and conditions to be performed or observed by the
Mortgagor under the First Mortgage and shall not permit an Event of Default
under the First Mortgage to occur and continue.

 

SECTION 1.16.  Copies of Communication.  If at any time the Mortgagor provides
the First Mortgagee with any written communication, information, documentation,
notice or demand of any kind (including regular monthly loan payments) relevant
to the First

 

10

--------------------------------------------------------------------------------


 

Mortgage, including any appraisal or other similar material, then the Mortgagor
shall at the same time and by the same means provide the Mortgagee with a copy
of the same.  If at any time the Mortgagor receives any written communication,
information, documentation, notice or demand of any kind from the First
Mortgagee relevant to the First Mortgage or the loan or other obligation secured
thereby, then the Mortgagor shall immediately provide the Mortgagee with a copy
of the same.

 

SECTION 1.17.  Savings Clause.  Any provision herein to the contrary
notwithstanding, Mortgagor makes no assignment or grant of rights with respect
to any (i) personal property or (ii) any general intangibles or any other rights
to any Leases, Management Agreements, contracts, insurance proceeds,
instruments, licenses or other documents (collectively, “Contract Rights”), as
to which the grant of a security interest therein would constitute a violation
of applicable law or of any valid and enforceable obligation in favor of a third
party relating to such personal property or under such Contract Rights.

 

ARTICLE II

 

Defaults and Remedies

 

SECTION 2.01.  Events of Default.  Any Event of Default under the Revolving
Facility Credit Agreement (as such term is defined therein) shall constitute an
Event of Default under this Mortgage.

 

SECTION 2.02.  Demand for Payment.  If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Revolving Facility Credit
Agreement and the Security Agreement and such further amount as shall be
sufficient to cover the costs and expenses of collection, including attorneys’
fees, disbursements and expenses incurred by Mortgagee, and Mortgagee shall be
entitled and empowered to institute an action or proceedings at law or in equity
for the collection of the sums so due and unpaid, to prosecute any such action
or proceedings to judgment or final decree, to enforce any such judgment or
final decree against Mortgagor and to collect, in any manner provided by law,
all moneys adjudged or decreed to be payable.

 

SECTION 2.03.  Rights To Take Possession, Operate and Apply Revenues.  (a)  If
an Event of Default shall occur and be continuing, Mortgagor shall, upon demand
of Mortgagee, forthwith surrender to Mortgagee actual possession of the
Mortgaged Property and, if and to the extent not prohibited by applicable law,
Mortgagee itself, or by such officers or agents as it may appoint, may then
enter and take possession of all the Mortgaged Property without the appointment
of a receiver or an application therefor, exclude Mortgagor and its agents and
employees wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

 

11

--------------------------------------------------------------------------------


 

(b)  If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents.  Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Revolving Facility Credit
Agreement as provided in Section 2.13(c) of the Revolving Facility Credit
Agreement (the “Interest Rate”); and all such expenses and compensation shall,
until paid, be secured by this Mortgage.

 

(c)  Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in its own name or otherwise with respect to the
same, or (v) enter into any and all agreements with respect to the exercise by
others of any of the powers herein granted Mortgagee, all as may from time to
time be directed or determined by Mortgagee to be in its best interest and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, following the occurrence and during the continuance of an Event of
Default for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Mortgaged Property,
including those past due as well as those accruing thereafter, and, after
deducting (i) all expenses of taking, holding, managing and operating the
Mortgaged Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Secured Obligations, and, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

 

(d)  Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Secured Obligations that are then due shall have been paid and all Events of
Default fully cured, Mortgagee will surrender possession of the Mortgaged
Property back to Mortgagor, its successors or assigns.  The same right of taking
possession shall, however, arise again if any subsequent Event of Default shall
occur and be continuing.

 

12

--------------------------------------------------------------------------------


 

SECTION 2.04.  Right To Cure Mortgagor’s Failure to Perform.  Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Revolving Facility Credit Agreement
(with respect to the Mortgaged Property), Mortgagee may pay, perform or observe
the same, and all payments made or costs or expenses incurred by Mortgagee in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.  Mortgagee shall be the judge using reasonable discretion of the
necessity for any such actions and of the amounts to be paid.  Mortgagee is
hereby empowered to enter and to authorize others to enter upon the Premises or
the Improvements or any part thereof for the purpose of performing or observing
any such defaulted term, covenant or condition without having any obligation to
so perform or observe and without thereby becoming liable to Mortgagor, to any
person in possession holding under Mortgagor or to any other person.

 

SECTION 2.05.  Right to a Receiver.  If an Event of Default shall occur and be
continuing, Mortgagee, shall be entitled to make application to a court of
competent jurisdiction for, and (to the extent permitted by law) obtain from
such a court, as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents.  The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located.  Mortgagor shall
pay to Mortgagee upon demand all reasonable expenses, including receiver’s fees,
reasonable attorney’s fees and disbursements, costs and agent’s compensation
incurred pursuant to the provisions of this Section 2.05; and all such expenses
shall be secured by this Mortgage and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon at the Interest Rate.

 

SECTION 2.06.  Foreclosure and Sale.  (a)  If an Event of Default shall occur
and be continuing, Mortgagee may elect to sell the Mortgaged Property or any
part of the Mortgaged Property by exercise of the power of foreclosure or of
sale granted to Mortgagee by applicable law or this Mortgage.  In such case,
Mortgagee may commence a civil action to foreclose this Mortgage, or it may
proceed and sell the Mortgaged Property to satisfy any Obligation.  Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged
Property, may sell all or such parts of the Mortgaged Property as may be chosen
by Mortgagee at the time and place of sale fixed by it in a notice of sale,
either as a whole or in separate lots, parcels or items as Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder.  Mortgagee or an officer appointed by a judgment of foreclosure
to sell the Mortgaged Property may postpone any foreclosure or other sale of all
or any portion of the Mortgaged Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale.  Without further notice, Mortgagee or
an officer appointed to sell the Mortgaged Property may make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale.  Any person, including Mortgagor or Mortgagee or any designee or
affiliate thereof, may purchase at such sale.

 

(b)  The Mortgaged Property may be sold subject to unpaid taxes and Liens
expressly permitted under Section 6.02 of the Revolving Facility Credit
Agreement, and, after

 

13

--------------------------------------------------------------------------------


 

deducting all costs, fees and expenses of Mortgagee (including costs of evidence
of title in connection with the sale), Mortgagee or an officer that makes any
sale shall apply the proceeds of sale in the manner set forth in Section 2.08.

 

(c)  Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Secured Obligations have been satisfied, or the
entirety of the Mortgaged Property has been sold.

 

(d)  If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Secured Obligations, or the performance of any term, covenant, condition or
agreement of this Mortgage or any other Loan Document or any other right, or
(ii) to pursue any other remedy available to Mortgagee, all as Mortgagee shall
determine most effectual for such purposes.

 

SECTION 2.07.  Other Remedies.  (a)  In case an Event of Default shall occur and
be continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

 

(b)  In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Secured Obligations, plus all other charges,
payments and costs due under this Mortgage, and to recover a deficiency judgment
for any portion of the aggregate principal amount of the Secured Obligations
remaining unpaid, with interest.

 

SECTION 2.08.  Application of Sale Proceeds and Rents.  After any foreclosure
sale of all or any of the Mortgaged Property, Mortgagee shall receive and apply
the proceeds of the sale together with any Rents that may have been collected
and any other sums that then may be held by Mortgagee under this Mortgage as
pursuant to Section 2.18(b) of the Revolving Facility Credit Agreement, subject
to the terms of the Intercreditor Agreement.

 

SECTION 2.09.  Mortgagor as Tenant Holding Over.  If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

 

SECTION 2.10.  Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Secured Obligations or

 

14

--------------------------------------------------------------------------------


 

creating or extending a period of redemption from any sale made in collecting
said debt or any other amounts due Mortgagee, (ii) any right to at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force providing for any homestead exemption, stay, statute of
limitations, extension or redemption, or sale of the Mortgaged Property as
separate tracts, units or estates or as a single parcel in the event of
foreclosure or notice of deficiency, and (iii) all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of or each of the Secured Obligations and marshaling in
the event of foreclosure of this Mortgage.

 

SECTION 2.11.  Discontinuance of Proceedings.  In case Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

 

SECTION 2.12.  Suits To Protect the Mortgaged Property.  Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

 

SECTION 2.13.  Filing Proofs of Claim.  In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Secured Obligations secured by this Mortgage at the date of
the institution of such proceedings and for any interest accrued, late charges
and additional interest or other amounts due or that may become due and payable
hereunder after such date.

 

SECTION 2.14.  Possession by Mortgagee.  Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

 

SECTION 2.15.  Waiver.  (a)  No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient

 

15

--------------------------------------------------------------------------------


 

by Mortgagee.  No consent or waiver by Mortgagee to or of any breach or Event of
Default by Mortgagor in the performance of the Secured Obligations shall be
deemed or construed to be a consent or waiver to or of any other breach or Event
of Default in the performance of the same or of any other Secured Obligations by
Mortgagor hereunder.  No failure on the part of Mortgagee to complain of any act
or failure to act or to declare an Event of Default, irrespective of how long
such failure continues, shall constitute a waiver by Mortgagee of its rights
hereunder or impair any rights, powers or remedies consequent on any future
Event of Default by Mortgagor.

 

(b)  Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby.  In
the event of the sale or transfer by operation of law or otherwise of all or
part of the Mortgaged Property, Mortgagee is hereby authorized and empowered to
deal with any vendee or transferee with reference to the Mortgaged Property
secured hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

 

SECTION 2.16.  Waiver of Trial by Jury.  To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein.  Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

 

SECTION 2.17.  Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

 

16

--------------------------------------------------------------------------------


 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01.  Partial Invalidity.  In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.

 

SECTION 3.02.  Notices.  All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Revolving
Facility Credit Agreement at the address set forth on the first page of this
Mortgage and to the Mortgagee as provided in the Revolving Facility Credit
Agreement.

 

SECTION 3.03.  Successors and Assigns.  All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 

SECTION 3.04.  Satisfaction and Cancelation.  (a)  This Mortgage shall continue
in effect (notwithstanding the fact that from time to time there may be no
Secured Obligations outstanding) until (i) the Revolving Facility Credit
Agreement has terminated pursuant to its express terms and (ii) all of the
Secured Obligations have been indefeasibly paid and performed in full (or with
respect to any outstanding Letters of Credit, have been cash collateralized as
required by the Revolving Facility Credit Agreement) and no commitments of the
Agent or the Lenders which would give rise to any Secured Obligations are
outstanding.

 

(b)  Upon any sale or other transfer by Mortgagor of the Mortgaged Property that
is permitted under Section 4.1(d) of the Security Agreement to any Person that
is not another Grantor or, upon the effectiveness of any written consent to the
release of the security interest granted hereby in the Mortgaged Property
pursuant to Section 9.02 of the Revolving Facility Credit Agreement, the
security interest in the Mortgaged Property shall be automatically released.

 

(c)  In connection with any termination or release pursuant to paragraph (a) or
(b), the Mortgage shall be marked “satisfied” by the Mortgagee, and this
Mortgage shall be canceled of record at the request and at the expense of the
Mortgagor.  Mortgagee shall execute any documents reasonably requested by
Mortgagor to accomplish the foregoing or to accomplish any release contemplated
by this Section 3.04 and Mortgagor will pay all costs and expenses, including
reasonable attorneys’ fees, disbursements and other charges, incurred by
Mortgagee in connection with the preparation and execution of such documents.

 

SECTION 3.05.  Definitions.  As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following

 

17

--------------------------------------------------------------------------------


 

meanings: (a) “including” shall mean “including but not limited to”;
(b) “provisions” shall mean “provisions, terms, covenants and/or conditions”;
(c) “lien” shall mean “lien, charge, encumbrance, security interest, mortgage or
deed of trust”; (d) “obligation” shall mean “obligation, duty, covenant and/or
condition”; and (e) “any of the Mortgaged Property” shall mean “the Mortgaged
Property or any part thereof or interest therein”.  Any act that Mortgagee is
permitted to perform hereunder may be performed at any time and from time to
time by Mortgagee or any person or entity designated by Mortgagee.  Any act that
is prohibited to Mortgagor hereunder is also prohibited to all lessees of any of
the Mortgaged Property.  Each appointment of Mortgagee as attorney-in-fact for
Mortgagor under the Mortgage is irrevocable, with power of substitution and
coupled with an interest.  Subject to the applicable provisions hereof,
Mortgagee has the right to refuse to grant its consent, approval or acceptance
or to indicate its satisfaction, in its sole discretion, whenever such consent,
approval, acceptance or satisfaction is required hereunder.

 

SECTION 3.06.  Multisite Real Estate Transaction.  Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Collateral Documents
that secure the Secured Obligations.  Mortgagor agrees that the lien of this
Mortgage shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Mortgagee, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by the Mortgagee of any security for or guarantees of
any of the Secured Obligations hereby secured, or by any failure, neglect or
omission on the part of Mortgagee to realize upon or protect any Secured
Obligation or indebtedness hereby secured or any collateral security therefor
including the Other Mortgages and other Collateral Documents.  The lien hereof
shall not in any manner be impaired or affected by any release (except as to the
property released), sale, pledge, surrender, compromise, settlement, renewal,
extension, indulgence, alteration, changing, modification or disposition of any
of the Secured Obligations secured (unless all Secured Obligations are satisfied
pursuant to the Revolving Facility Credit Agreement) or of any of the collateral
security therefor, including the Other Mortgages and other Collateral Documents
or of any guarantee thereof, and Mortgagee may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the Other Mortgages and other Collateral Documents without first
exercising or enforcing any of its rights and remedies hereunder.  Such exercise
of Mortgagee’s rights and remedies under any or all of the Other Mortgages and
other Collateral Documents shall not in any manner impair the indebtedness
hereby secured or the lien of this Mortgage and any exercise of the rights or
remedies of Mortgagee hereunder shall not impair the lien of any of the Other
Mortgages and other Collateral Documents or any of Mortgagee’s rights and
remedies thereunder.  Mortgagor specifically consents and agrees that Mortgagee
may exercise its rights and remedies hereunder and under the Other Mortgages and
other Collateral Documents separately or concurrently and in any order that it
may deem appropriate and waives any rights of subrogation.

 

SECTION 3.07.  No Oral Modification.  This Mortgage may not be changed or
terminated orally.

 

18

--------------------------------------------------------------------------------


 

SECTION 3.08.  Subject to Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, the second-priority lien and security interest granted
to the Collateral Agent pursuant to this Second Priority Mortgage and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement.  In the event of any conflict
between the terms of the Intercreditor Agreement and this Second Priority
Mortgage, the terms of the Intercreditor Agreement shall govern.  So long as the
First Mortgage, or other senior mortgages are, outstanding, Mortgagor shall not
be in default hereunder for the failure to comply with any term or provision
contained in this Second Priority Mortgage if such compliance would result in a
default under the terms and provisions of the First Mortgage or other senior
mortgages.

 

ARTICLE IV

 

Particular Provisions

 

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

 

SECTION 4.01.  Applicable Law; Certain Particular Provisions.  This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Revolving Facility Credit Agreement and
other Loan Documents (aside from those Other Mortgages to be recorded outside
New York) shall be governed by the internal law of the State of New York,
without regard to principles of conflict of law.  Mortgagor and Mortgagee agree
to submit to jurisdiction and the laying of venue for any suit on this Mortgage
in the state where the Mortgaged Property is located.  The terms and provisions
set forth in Appendix A attached hereto are hereby incorporated by reference as
though fully set forth herein.  In the event of any conflict between the terms
and provisions contained in the body of this Mortgage and the terms and
provisions set forth in Appendix A, the terms and provisions set forth in
Appendix A shall govern and control.

 

ARTICLE V

 

Subject Lease

 

SECTION 5.01.  The Subject Lease.  (a)  The Subject Lease is a valid and
subsisting lease of that portion of the Premises demised thereunder for the term
therein set forth, is in full force and effect in accordance with the terms
thereof, and has not been modified except as expressly set forth herein.  No
material default exists, and to the best knowledge of Mortgagor, no event or act
has occurred and no condition exists which with the passage of time or the
giving of notice or both would constitute a material default, under the Subject
Lease.

 

19

--------------------------------------------------------------------------------


 

(b)  Without the prior written consent of Mortgagee, Mortgagor will not modify,
amend, or in any way alter the terms of the Subject Lease if such modification,
amendment or alteration would increase the monetary obligations of the Mortgagor
under the Subject Lease in any material respect or otherwise be adverse in any
material respect to the interests of Mortgagee or the value of the Mortgaged
Property.  Except to the extent permitted under the Revolving Facility Credit
Agreement, without the prior written consent of Mortgagee, Mortgagor will not
(i) in any way cancel, release, terminate, surrender or reduce the term of the
Subject Lease, (ii) fail to exercise any option to renew or extend the term of
the Subject Lease, (iii) waive, excuse, condone or in any way release or
discharge the lessor under the Subject Lease of or from any material
obligations, covenants, conditions and agreements by said lessor to be done and
performed and (iv) consent to the subordination of the Subject Lease to any
mortgage unless such subordination is conditioned upon the non-disturbance of
Mortgagor, as tenant, by the applicable mortgagee.  Any attempt on the part of
Mortgagor to do any of the foregoing without such written consent of Mortgagee
shall be null and void and of no effect and shall constitute a default
hereunder.

 

(c)  Mortgagor shall at all times promptly and faithfully keep and perform in
all material respects, or cause to be kept and performed in all material
respects, all the covenants and conditions contained in the Subject Lease by the
lessee therein to be kept and performed and shall in all material respects
conform to and comply with the terms and conditions of the Subject Lease and
Mortgagor further covenants that it will not do or permit anything to be done,
the doing of which, or refrain from doing anything, the omission of which, would
reasonably be expected to impair the security of this Mortgage.

 

(d)  Mortgagor shall promptly send Mortgagee a copy of any notice of default
that it sends to the lessor under the Subject Lease and shall promptly provide
to Mortgagee a copy of any notice of default received by Mortgagor from such
lessor and this shall be done without regard to the fact that Mortgagee may be
entitled to such notice directly from the lessor.  Mortgagor shall promptly
notify Mortgagee of any default under the Subject Lease by lessor or giving of
any notice by the lessor to Mortgagor of such lessor’s intention to end the term
thereof or the exercise of an early termination right under the Subject Lease.

 

(e)  To the extent that Mortgagee is not given the right by the lessor to cure
any defaults of Mortgagor under the Subject Lease pursuant to the terms thereof,
then notwithstanding any other provision of this Mortgage, following written
notice of default sent by the lessor to Mortgagor and the completion of one-half
of Mortgagor’s cure period with respect to such default, Mortgagee may (but
shall not be obligated to) take any such action Mortgagee deems reasonably
necessary or desirable to cure, in whole or in part, any failure of compliance
by Mortgagor under the Subject Lease; and upon the receipt by Mortgagee from
Mortgagor or the lessor under the Subject Lease of any written notice of default
by Mortgagor as the lessee thereunder, Mortgagor may rely thereon, and such
notice and conclusion of one-half of Mortgagor’s cure period shall constitute
full authority and protection to Mortgagee for any action taken or omitted to be
taken in good faith reliance thereon.  All sums, including reasonable attorneys’
fees, so reasonably expended by the Mortgagee to cure or prevent any such
default, or expended to sustain the lien of this

 

20

--------------------------------------------------------------------------------


 

Mortgage or its priority, shall be deemed secured by this Mortgage and shall be
paid by the Mortgagor on demand, with interest accruing thereon at the Interest
Rate.  Upon the vesting of Mortgagee’s right to cure defaults under the Subject
Lease as set forth pursuant to this paragraph, Mortgagor hereby expressly grants
to Mortgagee (subject to the terms of the Subject Lease), and agrees that
Mortgagee shall, upon prior notice to Mortgagor, have, the absolute and
immediate right to enter in and upon the Land and the Improvements or any part
thereof to such extent and as often as Mortgagee, deems reasonably necessary or
desirable in order to cure any such default or alleged default by Mortgagor,
provided, that, Mortgagee agrees that it shall not interfere with Mortgagor’s
business conducted on the Land and Improvements and shall comply with
Mortgagor’s reasonable security requirements.

 

(f)  Upon the occurrence and during the continuance of any Event of Default, all
options, election, consents and approval rights conferred upon Mortgagor as
lessee under the Subject Lease, together with the right of termination,
cancelation, modification, change, supplement, alteration or amendment of the
Subject Lease, all of which have been assigned for collateral purposes to
Mortgagee, shall automatically vest exclusively in and be exercisable solely by
Mortgagee, provided, that, if the lessor under the Subject Lease is not
obligated to accept Mortgagee’s exercise of such options, elections, consents
and approval rights, then Mortgagor shall have the right to exercise the same,
subject to Mortgagee’s consent.

 

(g)  Mortgagor will give Mortgagee prompt written notice of the commencement of
any arbitration or appraisal proceeding under and pursuant to the provisions of
the Subject Lease.  Following the occurrence and during the continuance of an
Event of Default, Mortgagee shall have the right, but not the obligation, to
intervene and participate in any such proceeding and Mortgagor shall confer with
Mortgagee to the extent which Mortgagee deems reasonably necessary for the
protection of Mortgagee.  Mortgagor may compromise any dispute or approval which
is the subject of an arbitration or appraisal proceeding, provided that
Mortgagor shall first get the prior written consent of Mortgagee which approval
will not be unreasonably withheld or delayed with respect to any such material
disputes or approvals.

 

(h)  So long as this Mortgage is in effect, there shall be no merger of the
Subject Lease or any interest therein, or of the leasehold estate created
thereby, with the fee estate in the Land or any portion thereof by reason of the
fact that the Subject Lease or such interest therein may be held directly or
indirectly by or for the account of any person who shall hold the lessor’s fee
estate in the Land or any portion thereof or any interest of the lessor under
the Subject Lease.  In case the Mortgagor acquires fee title to the Land, this
Mortgage shall attach to and cover and be a lien upon the fee title acquired,
and such fee title shall, without further assignment, mortgage or conveyance,
become and be subject to the lien of and covered by this Mortgage.  Mortgagor
shall notify Mortgagee of any such acquisition and, on written request by
Mortgagee, shall cause to be executed and recorded all such other and further
assurances or other instruments in writing as may in the reasonable opinion of
Mortgagee be necessary or appropriate to effect the intent and meaning hereof
and shall

 

21

--------------------------------------------------------------------------------


 

deliver to Mortgagee an endorsement to Mortgagee’s loan title insurance policy
insuring that such fee title or other estate is subject to the lien of this
Mortgage.

 

(i)  If any action or proceeding shall be instituted to evict Mortgagor or to
recover possession of any leasehold parcel or any part thereof or interest
therein or any action or proceeding otherwise affecting the Subject Lease or
this Mortgage shall be instituted, then Mortgagor will, promptly upon service
thereof on or to Mortgagor, deliver to Mortgagee copies of any notice of motion,
order to show cause and of all other provisions, pleadings, and papers, however
designated, served in any such action or proceeding.

 

(j)  The lien of this Mortgage shall attach to all of Mortgagor’s rights and
remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. 365(h), as the same may hereafter be amended (the
“Bankruptcy Code”), including, without limitation, all of Mortgagor’s rights to
remain in possession of each leasehold parcel.

 

(k)  Mortgagor hereby unconditionally assigns, transfers and sets over to
Mortgagee all of Mortgagor’s claims and rights to the payment of damages arising
from any rejection of the Subject Lease by the lessor or any other fee owner of
any leasehold parcel or any portion thereof under the Bankruptcy Code. Mortgagee
shall have the right to proceed in its own name or in the name of Mortgagor in
respect of any claim, suit, action or proceeding relating to the rejection of
the Subject Lease, including, without limitation, the right to file and
prosecute, without joining or the joinder of Mortgagor, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case with
respect to the lessor or any fee owner of all or a portion of any leasehold
parcel under the Bankruptcy Code.  This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until all of the Obligations shall have
been satisfied and discharged in full.  Mortgagor shall promptly make, execute,
acknowledge and deliver, in form and substance satisfactory to Mortgagee, a UCC
financing statement (Form UCC-1) and all such additional instruments, agreements
and other documents, as may at any time hereafter be required by Mortgagee to
effectuate and carry out the assignment pursuant to this paragraph.  
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, in the event of a rejection of the Subject Lease by the lessor or
any other fee owner of any leasehold parcel or any portion thereof under the
Bankruptcy Code, (a) Mortgagee shall not seek to treat the Subject Lease as
terminated without the prior written consent of Mortgagor and any such
termination by Mortgagee without Mortgagor’s consent shall be void, and (b) 
Mortgagee shall have the right to retain any amounts it receives as damages
arising out of the rejection of the Subject Lease and Mortgagee shall promptly
pay to Mortgagor any such amounts it receives.

 

(l)  If pursuant to Subsection 365(h)(1) of the Bankruptcy Code, 11 U.S.C.
§ 365(h)(1), Mortgagor shall seek to offset against the rent reserved in the
Subject Lease the amount of any damages caused by the nonperformance by the
lessor or any fee owner of any of their respective obligations under such
Subject Lease after the rejection by the lessor or any fee owner of such Subject
Lease under the Bankruptcy Code, then Mortgagor shall, prior to effecting such
offset, notify Mortgagee of its intent to do so, setting forth the amount

 

22

--------------------------------------------------------------------------------


 

proposed to be so offset and the basis therefor.  Mortgagee shall have the right
to object to all or any part of such offset that, in the reasonable judgment of
Mortgagee, would constitute a breach of such Subject Lease, and in the event of
such objection, Mortgagor shall not effect any offset of the amounts to the
extent objected to by Mortgagee.  Neither Mortgagee’s failure to object as
aforesaid nor any objection relating to such offset shall constitute an approval
of any such offset by Mortgagee.

 

(m)  If any action, proceeding, motion or notice shall be commenced or filed in
respect of the lessor or any fee owner of any leasehold parcel, or any portion
thereof or interest therein, or the Subject Lease in connection with any case
under the Bankruptcy Code, then Mortgagee shall have the option, exercisable
upon written notice from Mortgagee to Mortgagor, to conduct and control any such
litigation with counsel of Mortgagee’s choice.  Mortgagee may proceed in its own
name or in the name of Mortgagor in connection with any such litigation, and
Mortgagor agrees to execute any and all powers, authorizations, consents or
other documents required by Mortgagee in connection therewith.  Mortgagor shall,
upon demand, pay to Mortgagee all reasonable costs and expenses (including
attorneys’ fees) paid or incurred by Mortgagee in connection with the
prosecution or conduct of any such proceedings.  Mortgagor shall not commence
any action, suit, proceeding or case, or file any application or make any
motion, in respect of the Subject Lease in any such case under Bankruptcy Code
without the prior written consent of Mortgagee.  Notwithstanding the foregoing,
so long as no Event of Default has occurred and is continuing, Mortgagee shall
not preclude Mortgagor from electing to retain its possessory interest and
rights under the Subject Lease pursuant to Section 365(h)(1)(A)(ii) of the
Bankruptcy Code.

 

(n)  Mortgagor shall, after obtaining knowledge thereof, promptly notify
Mortgagee of any filing by or against the lessor or fee owner of any leasehold
parcel of a petition under the Bankruptcy Code. Mortgagor shall promptly deliver
to Mortgagee, following receipt, copies of any and all notices, summonses,
pleadings, applications and other documents received by Mortgagor in connection
with any such petition and any proceedings relating thereto.

 

(o)  If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code and Mortgagor, as lessee under a Subject Lease, shall determine
to reject such Subject Lease pursuant to Section 365(a) of the Bankruptcy Code,
then Mortgagor shall give Mortgagee not less than twenty days’ prior notice of
the date on which Mortgagor shall apply to the Bankruptcy Court for authority to
reject such Subject Lease.  Mortgagee shall have the right, but not the
obligation, to serve upon Mortgagor within such twenty day period a notice
stating that Mortgagee demands that Mortgagor assume and assign such Subject
Lease to Mortgagee pursuant to Section 365 of the Bankruptcy Code.  If Mortgagee
shall serve upon Mortgagor the notice described in the preceding sentence,
Mortgagor shall not seek to reject such Subject Lease and shall comply with the
demand provided for in the preceding sentence.

 

(p)  Effective upon the entry of an order for relief with respect to Mortgagor
under the Bankruptcy Code, Mortgagor hereby assigns and transfers to Mortgagee a
non-exclusive

 

23

--------------------------------------------------------------------------------


 

right to apply to the Bankruptcy Court under subsection 365(d)(4) of the
Bankruptcy Code for an order extending the period during which the Subject Lease
may be rejected or assumed.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

 

THE NEIMAN MARCUS GROUP, INC., a
Delaware corporation,

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

25

--------------------------------------------------------------------------------


 

[ADD LOCAL FORM OF ACKNOWLEDGMENT]

 

26

--------------------------------------------------------------------------------


 

Exhibit A

to Mortgage

 

Description of the Land

 

27

--------------------------------------------------------------------------------


 

Exhibit B

to Mortgage

 

Description of the Subject Lease

 

28

--------------------------------------------------------------------------------


 

Exhibit C

to Mortgage

 

Intercreditor Agreement

 

29

--------------------------------------------------------------------------------


 

Appendix A

to Mortgage

 

Local Law Provisions

 

None

 

30

--------------------------------------------------------------------------------


 

Acceptance of Offer to Acquire Shares of Newco (the “Acceptance Form”)

 

Pursuant to the terms and conditions set forth in letter to me dated
September 30, 2005, I,                                            , hereby elect
make an investment in Newco and purchase Shares in the amount and manner below:

 

1.  $                          , which will be satisfied through a contribution
of                            NMG shares (at $100 per share).

 

2.  $                          , which will be satisfied through a reduction in
my after-tax proceeds from any cash payment of the Merger Consideration I will
receive in exchange equity or equity-based interests other than those being
rolled over pursuant to this Agreement.

 

3.  $                          , which will be satisfied by wire transfer (wire
instructions to be supplied).

 

Aggregate Investment = $                           (sum of 1, 2 and 3 above
cannot be less than $50,000)

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Date

 

 

 

F-1

--------------------------------------------------------------------------------